Citation Nr: 0823468	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1980 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the veteran appeared at the RO with his 
representative at a Travel Board hearing before the 
undersigned Veterans Law Judge.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the veteran contends that he has a duodenal 
ulcer disorder, which had its onset during military service.  

The evidence in support of his claim consists of service 
treatment records (STRs), which contain uncontroverted 
evidence that the veteran was treated for stomach pain on 
several occasions beginning in 1989.  At retirement 
examination in November 1999, he specifically denied a 
history of stomach trouble and clinical evaluation of the 
stomach was normal.  Therefore, the STRs do not affirmatively 
establish that a chronic gastrointestinal disorder had its 
onset during military service.

Likewise, no medical records immediately subsequent to 
service contain diagnoses of any pertinent gastrointestinal 
disorder.  The earliest recorded medical history places the 
presence of stomach problems in 2003, three years after his 
retirement from active service in 2000.  The remaining 
records include a January 2005 endoscopy report which shows a 
deformity in the prepyloric region of the stomach and in the 
pylorus.  A biopsy revealed mild gastritis.  

Here, the veteran's treatment for stomach pain during 
service, as well as his contentions regarding continuation of 
those symptoms thereafter, raise medical questions regarding 
the onset of some type of disability.  In addition, there are 
no post-service treatment records which sufficiently address 
the question of whether the veteran's claimed 
gastrointestinal disorders had their onset during, or are 
related to, service.  As a result, a VA examination is needed 
to determine whether he has the claimed disability and, if 
so, whether it is related to service.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
gastrointestinal disorder, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that he obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current gastrointestinal disorder, to 
include duodenal ulcer.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any 
gastrointestinal disorder and then 
set forth the medical probability 
that any disability is traceable to 
any incidents, symptoms, or 
treatment the veteran experienced or 
manifested during service.

b.  Specifically, the physician 
should provide an opinion addressing 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 50/50 
probability), or unlikely (i.e., a 
probability of less than 50 
percent), that any current 
gastrointestinal disorder had its 
onset during service, or is in any 
other way causally related to the 
veteran's active service.  If the 
veteran's current gastrointestinal 
disorder cannot be regarded as 
having originated or resulted from 
the veteran's period of service, the 
examiner should specifically 
indicate so.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


